156 S.E.2d 737 (1967)
271 N.C. 369
William M. HARGUS, Jr.
v.
SELECT FOODS, INC. and U. S. Casualty Company.
No. 37.
Supreme Court of North Carolina.
September 20, 1967.
*739 Robert L. Scott, Charlotte, for defendant appellants.
No counsel contra.
HIGGINS, Justice.
The defendants have entered successive appeals from the Hearing Commissioner, from the Full Commission, and from the Superior Court. At all times they have contended the claimant has not shown competent evidence of injury by accident arising out of and in the course of his employment or a causal relationship between the injury complained of and the need for the operation. These are critical matters involved in the proceedings. The stipulations appear to be sufficient to dispose of other matters.
Stipulations are in the nature of judicial admissions. Unless limited as to time or application, they continue in full force for the duration of the controversy. Hayes v. Ricard, 244 N.C. 313, 93 S.E.2d 540; Wigmore on Evidence, 3rd Ed., Vol. 8, § 2328. Except in matters determinative of jurisdiction, the Industrial Commission has exclusive authority to find facts. G.S. § 97-83; Moore v. Adams Electric Co., 259 N.C. 735, 131 S.E.2d 356.
The Court vacated the award except as to medical expenses and ordered the Commission to take evidence, find facts and state conclusions of law upon the issues of disability and compensation, and to make an award pursuant to such determination.
In making its findings, the Commission will determine from the evidence offered and the stipulations enaccident. If the findings are favorable to tered whether the claimant was injured by him, the Commission will determine the amount of compensation and any other benefits to which he is entitled. To sustain a claim for compensation, more must be shown than an injury while at work. "The North Carolina Workmen's Compensation Act does not provide compensation for injury, but only for injury by accident. G.S. § 97-2(6)." Lawrence v. Hatch Mill, 265 N.C. 329, 144 S.E.2d 3. Findings favorable to the claimant on the question of accidental injury are critical in this as in all compensation cases. Conrad v. Cook-Lewis Foundry Co., 198 N.C. 723, 153 S.E. 266; Moore v. Engineering & Sales Co., 214 N.C. 424, 199 S.E. 605; Smith v. Cabarrus Creamery Co., 217 N.C. 468, 8 S.E.2d 231; Hensley v. Farmers Federation Cooperative, 246 N.C. 274, 98 S.E.2d 289; Searcy v. Branson, 253 N.C. 64, 116 S.E.2d 175; Harding v. Thomas & Howard Co., 256 N.C. 427, 124 S.E.2d 109; *740 Keller v. Electric Wiring Co., 259 N.C. 222, 130 S.E.2d 342; Byrd v. Farmers Federation Co-op, 260 N.C. 215, 132 S.E.2d 348.
Both parties will have opportunity to be heard before the Industrial Commission. The defendants will pay the costs of this appeal.
The order remanding this proceeding is
Affirmed.
LAKE, Justice (dissenting).
It is my view that the award of the Industrial Commission should have been vacated in its entirety for the reason that the evidence before the Commission will not support a finding of an injury by accident.